[ex1028sandifernewcicagre001.jpg]
FMC Corporation Amended and Restated Executive Severance Agreement THIS AMENDED
AND RESTATED EXECUTIVE SEVERANCE AGREEMENT is made and entered into as of the
15th day of May, 2018 (the “Effective Date”) by and between FMC Corporation
(hereinafter referred to as the “Company”) and Andrew D. Sandifer (hereinafter
referred to as the “Executive”) (the “Agreement”). WHEREAS, the Executive is
currently a party to an Executive Severance Agreement with the Company dated
November 6, 2012 (the “Prior Agreement”); and WHEREAS, the Executive and the
Company desire that this Agreement replace and supersede the Prior Agreement and
all other prior executive severance agreements with the Company. NOW THEREFORE,
to assure the Company that it will have the continued dedication of the
Executive and the availability of the Executive’s service notwithstanding the
possibility, threat, or occurrence of a Change in Control of the Company, and to
induce the Executive to remain in the employ of the Company, and for other good
and valuable consideration, the Company and the Executive agree to the amendment
and restatement of the Prior Agreement as follows: Article 1. Establishment,
Term, and Purpose This Agreement is effective from the Effective Date and will
continue in effect until December 31, 2015. On that date, and on each subsequent
December 31st, the term of this Agreement will be extended automatically for one
(1) additional year, unless the Committee delivers written notice six (6) months
prior to such date to the Executive that this Agreement will not be extended. If
timely notice not to extend is given, this Agreement will terminate at the end
of the term, or extended term, then in progress. However, in the event a Change
in Control occurs during the original or any extended term, this Agreement will
remain in effect for the longer of: (i) twenty-four (24) months beyond the end
of the month in which such Change in Control occurred; and (ii) until all
obligations of the Company hereunder have been fulfilled, and until all benefits
required hereunder have been paid to the Executive. Article 2. Definitions
Whenever used in this Agreement, the following terms will have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized. 2.1. Affiliate means a corporation or other entity controlled by,
controlling or under common control with the Company, including, without
limitation, any corporation partnership, joint venture or other entity during
any period in which at least a fifty percent (50%) voting or profits interest is
owned, directly or indirectly, by the Company or any successor to the Company.
#16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre002.jpg]
2.2. Base Salary means the salary of record paid to an Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred. 2.3. Beneficiary means the persons or entities designated or
deemed designated by the Executive pursuant to Section 11.2 herein. 2.4. Board
means the Board of Directors of the Company. 2.5. Cause means: (a) the
Executive’s Willful and continued failure to substantially perform the
Executive’s employment duties in any material respect (other than any such
failure resulting from physical or mental incapacity or occurring after issuance
by the Executive of a Notice of Termination for Good Reason), after a written
demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes the Executive
has failed to perform the Executive’s duties, and after the Executive has failed
to resume substantial performance of the Executive’s duties on a continuous
basis within thirty (30) calendar days of receiving such demand; (b) the
Executive’s Willfully engaging in conduct (other than conduct covered under (a)
above) which is demonstrably and materially injurious to the Company or an
Affiliate; or (c) the Executive’s having been convicted of, or pleading guilty
or nolo contendere to, a felony under federal or state law on or prior to a
Change in Control. 2.6. Change in Control means the happening of any of the
following events: (a) An acquisition by any Person of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty
percent (20%) or more of either (i) the then outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, or (D) any
acquisition pursuant to a transaction which complies with Subsections (i), (ii)
and (iii) of Subsection (c) of this Section 2.6; (b) A change in the composition
of the Board such that the individuals who, as of the Effective Date, constitute
the Board (such Board will be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this Section 2.6, that any individual who becomes a
member of the Board subsequent to the Effective Date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the -2- #16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre003.jpg]
Incumbent Board (or deemed to be such pursuant to this proviso) will be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board will not be so considered as a member of
the Incumbent Board; (c) Consummation of a reorganization, merger or
consolidation, sale or other disposition of all or substantially all of the
assets of the Company, or acquisition by the Company of the assets or stock of
another entity (“Corporate Transaction”); excluding, however, such a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than sixty percent (60%) of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, twenty percent (20%)
or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed prior to the Corporate Transaction, and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or (d) The approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company. 2.7. Code means the
Internal Revenue Code of 1986, as amended from time to time, and any successor
thereto. 2.8. Committee means the Compensation and Organization Committee of the
Board or any other committee of the Board appointed to perform the functions of
the Compensation and Organization Committee. 2.9. Company means FMC Corporation,
a Delaware corporation, or any successor thereto as provided in Article 10
herein. -3- #16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre004.jpg]
2.10. Date of Separation from Service means the date on which a Qualifying
Termination occurs. 2.11. Disability means complete and permanent inability by
reason of illness or accident to perform the duties of the occupation at which
the Executive was employed when such disability commenced. 2.12. Exchange Act
means the Securities Exchange Act of 1934, as amended from time to time, and any
successor thereto. 2.13. Good Reason means, without the Executive’s express
written consent, the occurrence of any one or more of the following: (a) The
assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities and status (including, without
limitation, offices, titles and reporting requirements) as an employee of the
Company (including, without limitation, any material change in duties or status
as a result of the stock of the Company ceasing to be publicly traded or of the
Company becoming a subsidiary of another entity), or a reduction or alteration
in the nature or status of the Executive’s authorities, duties, or
responsibilities from the greatest of those in effect (i) immediately preceding
the Company’s entry into any definitive agreement to conduct the Change in
Control, or (ii) immediately preceding the Change in Control; (b) The Company’s
requiring the Executive to be based at a location which is at least fifty (50)
miles further from the Executive’s then current primary residence than such
residence is from the office where the Executive is located at the time of the
Change in Control, except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s business obligations; (c) A
reduction by the Company in the Executive’s Base Salary; (d) A material
reduction in the Executive’s level of participation in any of the Company’s
short- and/or long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or arrangements in which the Executive
participates from the greatest of the levels in place: (i) immediately preceding
the Company’s entry into any definitive agreement to conduct the Change in
Control, or (ii) immediately preceding the Change in Control; (e) The failure of
the Company to obtain a satisfactory agreement from any successor to the Company
to assume and agree to perform this Agreement, as contemplated in Article 10
herein. provided that any such event shall constitute Good Reason only if
Executive notifies the Company in writing of such event within 90 days following
the initial occurrence thereof, the Company fails to cure such event within 30
days after receipt from Executive of written notice thereof, and Executive
resigns his employment within two years following the initial occurrence of such
event. -4- #16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre005.jpg]
The existence of Good Reason will not be affected by the Executive’s temporary
incapacity due to physical or mental illness not constituting a Disability.
2.14. Notice of Termination means a written notice which indicates the specific
termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
2.15. Person has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d). 2.16. Qualifying Termination means any of the
events described in Section 3.2 herein, the occurrence of which triggers the
payment of Severance Benefits hereunder. 2.17. Separation from Service means the
Executive’s termination of employment with the Company, its Affiliates and with
each member of the controlled group (within the meaning of Sections 414(b) or
(c) of the Code) of which the Company is a member. An Executive will not be
treated as having a Separation from Service during any period the Executive’s
employment relationship continues, such as a result of a leave of absence, and
whether a Separation from Service has occurred shall be determined by the
Committee (on a basis consistent with rules under Section 409A) after
consideration of all the facts and circumstances, including whether either no
further services are to be performed or there is a reasonably anticipated
permanent and substantial decrease (e.g., 80% or more) in the level of services
to be performed (and the related amount of compensation to be received for such
services) below the level of services previously performed (and compensation
previously received). 2.18. Severance Benefits means the payment of severance
compensation as provided in Section 3.3 herein. 2.19. Trust means the Company
grantor trust described in Article 6 of this Agreement. 2.20. Willful means any
act or omission by the Executive that was in good faith and with a reasonable
belief that the action or omission was in the best interests of the Company or
its affiliates. Any act or omission based upon authority given pursuant to a
duly adopted Board resolution, or, upon the instructions of any senior officer
of the Company, or based upon the advice of counsel for the Company will be
conclusively presumed to be taken or omitted by the Executive in good faith and
in the best interests of the Company and/or its affiliates. Article 3. Severance
Benefits 3.1. Right to Severance Benefits. The Executive will be entitled to
receive the Severance Benefits from the Company if a Qualifying Termination
occurs after a Change in Control and before the end of the twenty-fourth (24th)
calendar month following the end of the month in which the Change in Control
occurs. The Executive will not be entitled to receive Severance Benefits if the
Executive’s employment is terminated (i) for Cause, (ii) due to a voluntary
termination without Good Reason, or (iii) due to death or Disability. -5-
#16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre006.jpg]
3.2. Qualifying Termination. A Qualifying Termination shall occur if: (a) The
Executive incurs a Separation from Service because of an involuntary termination
of the Executive’s employment by the Company for reasons other than Cause,
Disability or death; or (b) The Executive incurs a Separation from Service
because of a voluntary termination by the Executive for Good Reason pursuant to
a Notice of Termination delivered to the Company by the Executive. 3.3.
Description of Severance Benefits. In the event the Executive becomes entitled
to receive Severance Benefits, as provided in Sections 3.1 and 3.2 herein, the
Company will pay to the Executive (or in the event of the Executive’s death, the
Executive’s Beneficiary) and provide him with the following at the time or times
provided in Section 4.1 herein: (a) An amount equal to three (3) times the
highest rate of the Executive’s annualized Base Salary in effect at any time up
to and including the Date of Separation from Service. (b) An amount equal to
three (3) times the Executive’s highest annualized target Management Incentive
Award granted under the FMC Corporation Incentive Compensation and Stock Plan
for any plan year up to and including the plan year in which the Executive’s
Date of Separation from Service occurs. (c) An amount equal to the Executive’s
unpaid Base Salary, and unused and accrued vacation pay, earned or accrued
through the Date of Separation from Service. (d) Any Management Incentive Award
otherwise payable (but for Executive’s separation) for the plan year in which
the Executive’s Date of Separation from Service occurred, prorated through the
Date of Separation from Service. (e) A continuation of the Company’s welfare
benefits of life and accidental death and dismemberment, and disability
insurance coverage for three (3) full years after the Date of Separation from
Service. These benefits will be provided to the Executive (and to the
Executive’s covered spouse and dependents) at the same premium cost, and at the
same coverage level, as in effect as of the date of the Change in Control. The
continuation of these welfare benefits will be discontinued prior to the end of
the three (3) year period if the Executive has available substantially similar
benefits at a comparable cost from a subsequent employer, as determined by the
Committee. (f) For a period of three (3) full years following the Date of
Separation from Service, the Company shall provide medical insurance for the
Executive (and the Executive’s covered spouse and dependents) at the same
premium cost, and at the same coverage level, as in effect as of the date of the
Change in Control. The continuation of this medical insurance will be
discontinued prior to the end of the three (3) year period if the Executive has
available substantially similar medical insurance at a comparable cost from a
subsequent employer, as determined by the Committee. The date that medical
benefits provided in this paragraph cease to be provided under this paragraph
will be the -6- #16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre007.jpg]
date of the Executive’s qualifying event for continuation coverage purposes
under Code Section 4980B(f)(3)(B). Awards granted under the FMC Corporation
Incentive Compensation and Stock Plan, and other incentive arrangements adopted
by the Company will be treated pursuant to the terms of the applicable plan. The
aggregate benefits accrued by the Executive as of the Date of Separation from
Service under the FMC Corporation Salaried Employees’ Retirement Program, the
FMC Corporation Savings and Investment Plan, the FMC Corporation Salaried
Employees’ Equivalent Retirement Plan, the FMC Corporation Non-Qualified Savings
and Investment Plan and other savings and retirement plans sponsored by the
Company will be distributed pursuant to the terms of the applicable plan. In
addition, for purposes of benefit calculation only under the Company’s
nonqualified retirement plans with respect to benefits that have not been paid
prior to such Change in Control, it will be assumed that the Executive’s
employment continued following the Date of Separation from Service for three (3)
full years (i.e., three (3) additional years of age and service credits will be
added); provided, however, that for purposes of determining “final average pay”
under such programs, the Executive’s actual pay history as of the Date of
Separation from Service will be used. 3.4. Termination for Disability. If the
Executive’s employment is terminated due to Disability, the Executive will
receive the Executive’s Base Salary through the Date of Separation from Service,
and the Executive’s benefits will be determined in accordance with the Company’s
disability, retirement, survivor’s benefits, insurance and other applicable
plans and programs then in effect. If the Executive’s employment is terminated
due to Disability, he will not be entitled to the Severance Benefits described
in Section 3.3. 3.5. Termination upon Death. If the Executive’s employment is
terminated due to death, the Executive’s benefits will be determined in
accordance with the Company’s retirement, survivor’s benefits, insurance and
other applicable programs of the Company then in effect. If the Executive’s
employment is terminated due to death, neither the Executive’s estate nor the
Executive’s Beneficiary will be entitled to the Severance Benefits described in
Section 3.3. 3.6. Termination for Cause, or Other Than for Good Reason.
Following a Change in Control of the Company, if the Executive’s employment is
terminated either: (a) by the Company for Cause; or (b) by the Executive (other
than for Good Reason), the Company will pay the Executive an amount equal to the
Executive’s Base Salary and accrued vacation through the Date of Separation from
Service, at the rate then in effect, plus all other amounts to which the
Executive is entitled under any plans of the Company, at the time such payments
are due and the Company will have no further obligations to the Executive under
this Agreement. 3.7. Notice of Termination. Any termination of employment by the
Company or by the Executive for Good Reason will be communicated by a Notice of
Termination. -7- #16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre008.jpg]
Article 4. Form and Timing of Severance Benefits 4.1. Form and Timing. Subject
to Section 4.2 and 5.3: (a) the amounts payable under Sections 3.3(a), (b) and
(c) will be paid in a lump sum on the 31st day following the Termination Date;
(b) the amount payable under Section 3.3(d) will be paid in a lump sum at the
same time that Management Incentive Awards are paid to employees generally for
the year in which the Executive’s Separation from Service occurs, but in no
event later than 2 ½ months following the end of that year; and (c) the benefits
due under Sections 3.3(e) and 3.3(f) will continue uninterrupted following the
Executive’s Separation from Service (but will be discontinued if the
requirements of Section 4.2 are not timely satisfied). 4.2. Release. All rights,
payments and benefits due to the Executive under Section 3.3 (other than Section
3.3(c)) shall be conditioned on the Executive’s execution of a general release
of claims against the Company and its affiliates in a form reasonably prescribed
by the Company and on that release becoming irrevocable within 30 days following
the Termination Date. Article 5. Taxes and Tax Compliance 5.1. Withholding of
Taxes. The Company will be entitled to withhold from any amounts payable under
this Agreement all taxes as it may believe are reasonably required to be
withheld (including, without limitation, any United States federal taxes and any
other state, city, or local taxes). 5.2. Section 409A Compliance.
Notwithstanding any other provision of this Agreement to the contrary, any
payment that constitutes the deferral of compensation (within the meaning of
Treas. Reg. § 1.409A-1(b)) that is otherwise required to be made to the
Executive prior to the day after the date that is six months from the Date of
Separation from Service shall be accumulated, deferred and paid in a lump sum to
the Executive (with interest on the amount deferred from the Date of Separation
from Service until the day prior to the actual payment at the federal short-term
rate on the Date of Separation from Service) on the day after the date that is
six months from the Date of Separation from Service; provided, however, if
Executive dies prior to the expiration of such six month period, payment to the
Executive’s Beneficiary shall be made as soon as practicable following the
Executive’s death. Any reimbursements or in-kind benefits that constitute a
deferral of compensation (within the meaning of Treas. Reg. § 1.409A- 1(b)) will
be provided subject to the requirements of Treas. Reg. §§
1.409A-3(i)(1)(iv)(A)(3), (4) and (5). Article 6. Establishment of Trust The
Company has created a domestic Trust (which will be a grantor trust within the
meaning of Sections 671-678 of the Code) for the benefit of the Executive and
Beneficiaries. The Trust has a Trustee selected by the Company, and has certain
restrictions as to the Company’s ability to amend the Trust or cancel benefits
provided thereunder. Any assets contained in the Trust will, at all -8-
#16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre009.jpg]
times, be specifically subject to the claims of the Company’s general creditors
in the event of bankruptcy or insolvency. At any time following the Effective
Date hereof, the Company may, but is not obligated to, deposit assets in the
Trust in an amount equal to or less than the aggregate Severance Benefits which
may become due to the Executive under Sections 3.3 (a), (b), (c) and (d) of this
Agreement. As soon as practicable after the Company has knowledge that a Change
in Control is imminent, but no later than the day immediately preceding the date
of the Change in Control, the Company will deposit assets in such Trust in an
amount equal to the estimated aggregate Severance Benefits which may become due
to the Executive under Sections 3.3 (a), (b), (c) and (d) of this Agreement.
Such deposited amounts will be reviewed and increased, if necessary, every six
(6) months following a Change in Control to reflect the Executive’s estimated
aggregate Severance Benefits at such time. Article 7. The Company’s Payment
Obligation The Company’s obligation to make the payments and the arrangements
provided for herein will be absolute and unconditional, and will not be affected
by any circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder will be
paid without notice or demand. Each and every payment made hereunder by the
Company will be final, and the Company will not seek to recover all or any part
of such payment from the Executive or from whomsoever may be entitled thereto,
for any reasons whatsoever. The Executive will not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and the obtaining of any such other employment will
in no event effect any reduction of the Company’s obligations to make the
payments and arrangements required to be made under this Agreement, except to
the extent provided in Sections 3.3(e) and (f) herein. Notwithstanding anything
in this Agreement to the contrary, if Severance Benefits are paid under this
Agreement, no severance benefits under any program of the Company, other than
benefits described in this Agreement, will be paid to the Executive. Article 8.
Fees and Expenses To the extent permitted by law, the Company will pay as
incurred (within ten (10) days following receipt of an invoice from the
Executive) all legal fees, costs of litigation, prejudgment interest, and other
expenses incurred in good faith by the Executive as a result of the Company’s
refusal to provide the Severance Benefits to which the Executive becomes
entitled under this Agreement, or as a result of the Company’s contesting the
validity, enforceability, or interpretation of this Agreement, or as a result of
any conflict between the parties pertaining to this Agreement; provided,
however, that the Company will reimburse the Executive only for such expenses
arising out of litigation commenced within three years following the Executive’s
Separation from Service. Notwithstanding any other provision in this Article 8,
the Company will reimburse the Executive only for expenses incurred prior to the
end of the fifth year following the Executive’s Separation from Service. -9-
#16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre010.jpg]
Article 9. Outplacement Assistance Following a Qualifying Termination (as
described in Section 3.2 herein), the Executive will be reimbursed by the
Company for the costs of all reasonable outplacement services obtained by the
Executive within the two (2) year period after the Date of Separation from
Service; provided, however, that reimbursements must be made by the end of the
third year following the Date of Separation from Service and the total
reimbursement for such outplacement services will be limited to an amount equal
to fifteen percent (15%) of the Executive’s Base Salary as of the Date of
Separation from Service. Article 10. Successors and Assignment 10.1. Successors
to the Company. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place. 10.2. Assignment by the Executive. This Agreement will inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount would still be
payable to him hereunder had he continued to live, all such amounts, unless
otherwise provided herein, will be paid in accordance with the terms of this
Agreement to the Executive’s Beneficiary. If the Executive has not named a
Beneficiary, then such amounts will be paid to the Executive’s devisee, legatee,
or other designee, or if there is no such designee, to the Executive’s estate,
and such designee, or the Executive’s estate will be treated as the Beneficiary
hereunder. Article 11. Miscellaneous 11.1. Employment Status. Except as may be
provided under any other agreement between the Executive and the Company, the
employment of the Executive by the Company is “at will,” and may be terminated
by either the Executive or the Company at any time, subject to applicable law.
11.2. Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits owing
to the Executive under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Committee. The Executive may make or change
such designations at any time. 11.3. Severability. In the event any provision of
this Agreement will be held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of the Agreement, and the
Agreement will be construed and enforced as if the illegal or invalid provision
had not been included. Further, the captions of this Agreement are not part of
the provisions hereof and will have no force and effect. -10- #16640449 v5



--------------------------------------------------------------------------------



 
[ex1028sandifernewcicagre011.jpg]
11.4. Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties’ legal representatives and successors.
11.5. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Delaware will be the controlling law in all
matters relating to this Agreement. 11.6. Indemnification. To the full extent
permitted by law, the Company will, both during and after the period of the
Executive’s employment, indemnify the Executive (including by advancing him
expenses) for any judgments, fines, amounts paid in settlement and reasonable
expenses, including any attorneys’ fees, incurred by the Executive in connection
with the defense of any lawsuit or other claim to which he is made a party by
reason of being (or having been) an officer, director or employee of the Company
or any of its subsidiaries. The Executive will be covered by director and
officer liability insurance to the maximum extent that that insurance covers any
officer or director (or former officer or director) of the Company. IN WITNESS
WHEREOF, the parties have executed this amended and restated Agreement on this
______ day of __________________________, 2018. FMC Corporation Executive: By:
Its: Executive Vice President Human Resources Attest: __________________________
-11- #16640449 v5



--------------------------------------------------------------------------------



 